Citation Nr: 1713427	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  01-05 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic musculoskeletal low back pain with dorsal column stimulator implant, currently rated as 40 percent disabling from April 12, 2007; 100 percent from September 4, 2007; 40 percent from November 1, 2007; 100 percent from November 21, 2007; 60 percent from January 1, 2008; and 40 percent from August 1, 2015.

2.  Entitlement to an increased rating for schizoaffective disorder and major depressive disorder with psychotic features, currently rated as 40 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served in the Florida Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (IDT), including one such period from October 1980 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony at an August 2002 videoconference hearing before a Board Veterans Law Judge (VLJ).  A transcript of this hearing is in the Veteran's e-folder.  The Veteran was notified that this VLJ had retired from the Board, and was given the opportunity for another hearing.  In an April 2006 statement, he declined another hearing.

In October 2003, September 2006, and August 2008, the Board remanded the low back disability claim for additional development.  In a May 2011 Board decision, the Board found that the Veteran's low back disability merited a 20 percent rating prior to April 11, 2007, and remanded his claim of entitlement to an increased rating for low back disability from April 12, 2007 for further development.  The May 2011 Board decision also remanded the Veteran's claim for a total disability rating based on individual unemployability (TDIU) for further development.

In April 2016, the Board granted a 40 percent rating for the psychiatric disorders and a total rating based on individual unemployability due to service connected disabilities (TDIU).  

The Board pointed out that although a higher rating was granted for the psychiatric disorders, in an increased rating claim, the Veteran is presumed to seek the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the grant of 40 percent for schizoaffective disorder (discounted from a 70 percent rating due to aggravation) was not a full grant of benefits, the Veteran's psychiatric claim remained in appellate status.  The Board then remanded the issues of entitlement to an increased rating for chronic musculoskeletal low back pain and entitlement to a rating in excess of 40 percent for schizoaffective disorder and major depressive disorder with psychotic features.  

As explained below, the Board will again remand the issues of entitlement to an increased rating for chronic musculoskeletal low back pain and entitlement to a rating in excess of 40 percent for schizoaffective disorder and major depressive disorder with psychotic features to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the remand the RO issued a letter in May 2016, requesting that the Veteran provide necessary information and consent to obtain additional private records.  The Veteran did not respond.  VA examination records were conducted and a supplemental statement of the case (SSOC) was issued in August 2016.  As pointed out by the Veteran's representative in the March 2017 Appellant's Brief, in a September 2016 letter, the Veteran reported that he did not receive the May 2016 duty-to-assist letter.  He also indicated that were additional treatment records at various private facilities.  The RO should help the Veteran obtain these records.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to submit, or authorize VA to obtain, records from Baptist Medical Center, Mental Health Center of Jacksonville (MIHCJ), Brooks Rehabilitation and Divine Therapy and Wellness of Ocala, FL.  If the Veteran provides the necessary completed release form, the RO should attempt to secure these records.

2.  The RO should re-adjudicate the Veteran's claims, to include consideration of all additional evidence received since the most recent SSOC.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




